

Exhibit 10.2
 
 














 
WELLS FARGO BANK, NATIONAL ASSOCIATION
1100 ABERNATHY ROAD, N.E.
SUITE 1500
ATLANTA, GA 30328-5657
 



CONFIDENTIAL
April 17, 2014


TSPC, Inc.
c/o TriMas Corporation
39400 Woodward Avenue
Suite 130
Bloomfield Hills, Michigan 48304
Attn: Robert Zalupski


SECOND AMENDED AND RESTATED FEE LETTER


Ladies and Gentlemen:
This is the Fee Letter (“Fee Letter”) referred to in the Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011 (as amended,
restated or otherwise modified from time to time, the “Agreement”) by and among
TSPC, INC., a Nevada corporation, as transferor (in such capacity, the
“Transferor”), TRIMAS CORPORATION, a Delaware corporation, as Collection Agent,
TRIMAS COMPANY LLC, a Delaware limited liability company, as Guarantor, THE
PURCHASERS FROM TIME TO TIME PARTY THERETO (each, a “Purchaser”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, individually
as a Purchaser (“Wells Fargo”) and as Administrative Agent (together with its
successors in such latter capacity, the “Administrative Agent”). From and after
the date hereof, this Fee Letter amends and restates that certain amended and
restated fee letter dated December 17, 2012 by and among the parties.
Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in the Agreement.
1.    In addition to the legal, audit and other fees and expenses set forth in
the Agreement and other amounts due to the Administrative Agent, the LC Issuer
or the Purchaser(s) under the terms of the Agreement, the Transferor hereby
agrees to pay the following fees in immediately available funds:
(a) on the date of this Fee Letter, a fully-earned and non-refundable upfront
fee equal to 0.05% of Wells Fargo’s Commitment of $105,000,000 (the “Upfront
Fee”);    
(b) for each Letter of Credit, on its date of issuance and on each date, if any,
on which its expiry date is extended or its face amount is increased, the
Transferor agrees to pay to each of the Purchasers, such Purchaser’s Pro Rata
Share of a fully earned and non-refundable fee equal to (i) a percentage equal
to 99.9% of the Applicable Margin then in effect, multiplied by (ii) the face
amount of such Letter of Credit (or, in the case of an increase in the face
amount of such Letter of Credit, on the amount of such increase) multiplied by
(iii) a fraction, the numerator of which shall be the actual number of days
until such Letter of Credit’s expiry date (or, in the case of an extension, the
actual number of days from but excluding the initial expiry date to and
including the extended expiry date), and the denominator of which shall be 360
days;
(c) if, at any time, there is more than one Purchaser, on each Monthly Payment
Date, the Transferor agrees to pay to the LC Issuer, for its sole account, a
fully earned and non-refundable fee for the month prior to the month most
recently ended equal to 0.15% multiplied by the average daily face amount of




--------------------------------------------------------------------------------



Exhibit 10.2
 
 














all Letters of Credit outstanding for such calendar month (or portion thereof)
then most recently ended (the “Fronting Fee”). The Fronting Fee shall be
computed for actual days elapsed on the basis of a 360-day year, provided,
however, with respect to the Termination Date, the Fronting Fee payable shall be
equal to the Fronting Fee accrued for the actual number of days elapsed from and
including the last day of the calendar month immediately preceding the most
recent Monthly Payment Date to but excluding the Termination Date; and
(d) on each Monthly Payment Date, the Transferor agrees to pay to the each of
the Purchasers, a fully earned and non-refundable fee for the month prior to the
month most recently ended equal to 0.35% multiplied by the average daily
difference between such Purchaser’s Commitment and its Credit Exposure for the
calendar month (or portion thereof) then most recently ended (the “Unused Fee”).
The Unused Fee shall be computed for actual days elapsed on the basis of a
360-day year, provided, however, with respect to the Termination Date, the
Unused Fee payable shall be equal to the Unused Fee accrued for the actual
number of days elapsed from and including the last day of the calendar month
immediately preceding the most recent Monthly Payment Date to but excluding the
Termination Date.
2.As used in the Agreement, “Special Obligors” means (a) Lowe’s Companies, Inc.
and its Affiliates, Advance Stores Company, Inc., AutoZone, Inc., The PepBoys -
Manny, Moe & Jack, a Pennsylvania corporation, and their Affiliates, (b) solely
with respect to Receivables arising on or after June 26, 2011, Wal-Mart Stores,
Inc. and its Affiliates, (c) solely with respect to Receivables arising on or
after June 26, 2011, O’Reilly Automotive, Inc. and its Affiliates, (d) solely
with respect to Receivables arising on or after October 31, 2012, Henkel
Corporation, The Dial Corporation and their Affiliates, and (e) solely with
respect to Receivables arising on or after March 31, 2014, Hamilton Sundstrand
Corporation and its Affiliates. Subject to the approval of the Administrative
Agent (such approval not to be unreasonably withheld), the term “Special
Obligors” shall also include any entity reasonably requested by the Transferor.
3.As used in the Agreement, “Applicable Margin” means 1.15% for any Calculation
Period beginning on or after the date of this Fee Letter.
4.    As used in the Agreement “Special Adjustment” means, for purposes of
calculating the Dilution Ratio as of any Cut-Off Date on which the Receivables
of a Special Obligor are not Excluded Receivables and are not Eligible
Receivables, a reduction of the numerator of the Dilution Ratio by the total
amount of decreases in outstanding principal balances of Receivables owing from
such Special Obligor due to Dilution during the Calculation Period ending on
such Cut-Off Date, and a reduction of the denominator by the aggregate sales to
such Special Obligor generated by the Sellers during the Calculation Period
ending three months prior to the Calculation Period ending on such Cut-Off Date.
5.    Transferor acknowledges and agrees that in the event Administrative Agent
is asked to provide its consent to the addition of a Purchaser to the Agreement,
Administrative Agent may condition such consent on receipt of a reasonable and
customary Administrative Agent’s fee from Transferor in an amount to be
negotiated by the parties.
THIS FEE LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.
This Fee Letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Fee Letter by facsimile shall be effective as delivery of a
manually executed counterpart of a signature page hereto.




--------------------------------------------------------------------------------



Exhibit 10.2
 
 














If the foregoing reflects our understanding, kindly execute the enclosed copy
hereof any return it to the undersigned, whereupon this Fee Letter shall be
binding upon you and us.


                        
Very truly yours,
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as LC Issuer and as
Administrative Agent
 
 
 
 
By: /s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Assistant Vice President
 
 
 
 









--------------------------------------------------------------------------------



Exhibit 10.2
 
 














Agreed to and accepted as of the date first above written:
 
TSPC, INC.
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Secretary
 





